Citation Nr: 0711295	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  04-16 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a claimed flesh-
eating virus of the left arm.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for enteritis, claimed 
as stomach problems.  

3.  Service connection for enteritis, claimed as stomach 
problems.  

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for prostatitis.  

5.  Entitlement to service connection for claimed bronchitis.  


(The claims of service connection for diabetes mellitus and 
chronic renal failure will be addressed in a separate and 
forthcoming decision.)  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the RO.  

The veteran was scheduled for a Travel Board hearing in 
November 2004 but failed to report for that hearing without 
explanation.  His hearing request is thus deemed withdrawn.  
See 38 C.F.R. § 20.704(d).  

The veteran's appeal also includes the issues of service 
connection for diabetes mellitus and chronic renal failure.  
These issues are directly affected by Haas v. Nicholson, 20 
Vet. App. 257 (2006), concerning recipients of the Vietnam 
Service Medal who do not have corroborated service in the 
Republic of Vietnam, as here.  Such cases have been subjected 
to a Board-wide stay pending an appeal of the Haas decision, 
insofar as the issues are affected.  

Here, the veteran has claimed diabetes mellitus as secondary 
to herbicide exposure and, in regard to his chronic renal 
failure claim, has been diagnosed with diabetic nephropathy, 
thus rendering these issues inextricably intertwined.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Consequently, action on these claims will be deferred, but 
action will be taken on the remaining claims unaffected by 
Haas.  

The reopened claim of service connection for prostatitis, 
along with the claim of service connection for bronchitis, 
are addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
finding of a flesh-eating virus of the left arm in service or 
for many years thereafter.  

2.  Any current condition claimed as a flesh-eating virus of 
the left arm is not shown to be due any event or incident of 
the veteran's active service.  

2.  The veteran's initial claims of service connection for 
enteritis and prostatitis were denied in an unappealed 
November 1989 rating decision.  

3.  The evidence received since the unappealed November 1989 
rating decision denying service connection for enteritis and 
prostatitis is new and serves to further establish the nature 
of the veteran's claimed conditions.  

4.  The currently demonstrated status post right 
hemicolectomy secondary to ischemic colitis is not shown to 
be due to any event or incident of the veteran's period of 
active service.  




CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by a 
flesh-eating virus of the left arm due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.303 (2006).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for enteritis, described as 
stomach problems.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5108, 5103A, 5107, 7104 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.156, 3.159, 3.303, 3.307, 3.309 (2006).  

3.  The veteran does not have disability manifested by 
stomach problems, to include enteritis or status post right 
hemicolectomy secondary to ischemic colitis, due to disease 
or injury that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303 (2006).  

4.  New and material evidence has been submitted to reopen 
the claim of service connection for prostatitis.  38 U.S.C.A. 
§§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.156, 3.159 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim of 
service connection for a flesh-eating virus of the left arm 
and his reopened claim of service connection for enteritis, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to these claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him a VA examination 
addressing his claimed enteritis.  For reasons described in 
further detail below, the Board has determined that an 
examination addressing the flesh-eating virus of the left arm 
is not "necessary" under 38 U.S.C.A. § 5103A(d).  

Moreover, there is no indication from the claims file of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
all of his claims in a series of letters beginning in March 
2002.  

By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.  

Here, the March and June 2002 VCAA letters were issued prior 
to the appealed rating decision, thus posing no procedural 
concerns in view of the Mayfield decisions.  As both 
previously denied claims are being reopened in this decision, 
no determination of whether these letters met the 
requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006), 
concerning new and material evidence claims, is needed.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, any potential deficiencies of such notification 
would not prejudicial in this case, involving only service 
connection claims.  With service connection cases, no 
disability rating or effective date is assigned when service 
connection is denied.  

Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Service connection laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including peptic ulcers, may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  


III.  Service connection for a flesh-eating virus of the left 
arm

The Board has reviewed the veteran's service medical records 
and observes that such records are entirely negative for 
evidence showing any type of viral infection or other soft-
tissue disorder of the left arm.  

Subsequent to service, in August 1978, the veteran was 
treated for an infected burn of the left forearm, following 
an injury in July 1978 involving a car engine.  

The veteran was later treated at a private hospital in 
December 1996 and January 1997 for an abscess of the left 
arm.  The preoperative diagnosis was that of necrotizing 
fasciitis of the left forearm, and the veteran underwent 
debridement of necrotic tissue and irrigation of the left 
forearm, as well as a skin graft from the right anterior 
thigh.  

In March 2002, the veteran was treated at a VA facility for 
painful swelling of the lateral aspect of the left elbow.  
The assessment was that of an abscess in need of drainage.  

To date, the RO has not afforded the veteran a fully 
comprehensive VA examination, with a report containing an 
opinion as to the etiology of his claimed flesh-eating virus 
of the left arm.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  

In this case, however, there is no opinion from the cited 
evidence linking the veteran's claimed disorder to service 
and no reasonable possibility that a VA examination would 
result in findings favorable to the veteran.  Accordingly, 
the Board finds that an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claim.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
January 2003 Notice of Disagreement.  

The veteran, however, has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 
201 (1996).  

Overall, the preponderance of the evidence is against the 
claim of service connection for a flesh-eating virus of the 
left arm, and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  


IV.  New and material evidence to reopen claims of service 
connection for enteritis and prostatitis

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

The Board is aware that the RO appears to have considered the 
veteran's claim of service connection for enteritis on a de 
novo basis in the February 2004 Statement of the Case. 
Nevertheless, the Board has a legal duty to address the "new 
and material evidence" requirement regardless of the actions 
of the RO.  If the Board finds that no new and material 
evidence has been submitted, it is bound by a statutory 
mandate not to consider the merits of the case.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).  

In this case, the veteran's initial claims of service 
connection for enteritis and prostatitis were denied in a 
November 1989 rating decision on the basis that enteritis had 
not been shown on a November 1989 VA examination, whereas 
prostatitis had not been shown at separation from service.  

The veteran was notified of this rating decision in November 
1989.  In May 1990, he filed a Notice of Disagreement with 
this decision and was furnished with a Statement of the Case 
in the same month.  However, he did not respond to the 
Statement of the Case in the following year and, accordingly, 
did not perfect his appeal on this matter.  38 C.F.R. 
§ 20.302(b).  

The Board therefore finds that the November 1989 rating 
decision is "final" under 38 U.S.C.A. § 7105(c).  The 
question for the Board now is whether new and material 
evidence has been received by the RO in support of the 
veteran's claims since the issuance of that decision.  

In this regard, the Board observes that substantial new 
evidence has been added to the claims file since the November 
1989 rating decision, including a January 2004 VA intestine 
examination and private hospitalization records concerning a 
prostatic abscess from June 1983.  

The Board finds that this evidence is "new," in the sense 
of not being previously associated with the claims file, and 
serves to further establish the nature of the veteran's 
claimed disabilities, thus raising a reasonable possibility 
of substantiating the claims.  

Accordingly, the claims of service connection for enteritis, 
claimed as stomach problems, and prostatitis are reopened.  

The next question for the Board is whether a final 
determination of both claims can be made in the present 
decision.  

As noted, the RO has afforded the veteran a comprehensive VA 
examination addressing the enteritis claim, but no such 
development has been accomplished to date on the prostatitis 
claim.  Accordingly, more development, upon remand, is needed 
for the prostatitis claim.  

However, the Board is satisfied that the enteritis claim has 
been fully developed and that deferring action on this claim 
would have no effect other than to unnecessarily delay a 
determination on the claim.  See Sabonis v. Brown, 6 Vet. 
App. at 430.  


V.  Service connection for enteritis, claimed as stomach 
problems

The Board has thus reviewed the veteran's service medical 
records and observes that he was treated for a stomach 
problem, with diarrhea and abdominal cramps, in March 1969.  
The examiner rendered an assessment of enteritis.  

The veteran's May 1970 separation examination was negative 
for any gastrointestinal problems, and he denied having 
frequent indigestion or trouble of the stomach, liver and 
intestines.  

Subsequent to service, a diagnosis of a hiatal hernia was 
noted in a November 1989 VA examination report.  The X-ray 
studies taken in conjunction with this examination confirmed 
the small hiatal hernia, with no significant degree of 
gastroesophageal reflux and no other abnormalities.  

A July 1998 VA evaluation report indicates a history of 
gastroesophageal reflux disease, a hiatal hernia and a 
gastrointestinal bleed.  

In July 2001, the veteran was seen at a private facility with 
an acute onset of abdominal pain in the right lower quadrant.  
An abdominal CT scan revealed significant thickening of  the 
ascending colon, as well as the cecum.  A colonoscopy and 
biopsies revealed circumferential severe colitis involving 
the ascending colon from the hepatic flexure all the way to 
the cecum.  It was noted that transmural necrosis would be 
difficult to appreciate on an examination such as this.  The 
veteran subsequently underwent a right hemicolectomy.  

The veteran underwent a VA intestines examination in January 
2004, conducted by an examiner who reviewed the claims file.  
The examiner noted that there was no recurrence of enteritis 
from 1969 to the veteran's discharge from service or until 
July 2001.  

Based on the examination findings and the claims file review, 
the VA examiner rendered a pertinent diagnosis of status post 
right hemicolectomy secondary to ischemic colitis.  

As to the question of etiology, the VA examiner provided the 
opinion that the incidence of right ischemic colitis 
occurring in 2001 was not as likely as not related to one 
episode of enteritis in March 1969.  The examiner's rationale 
was that there had been no record of an ongoing or recurrent 
history of enteritis or colitis from 1969 until 2001.  

The Board has reviewed the competent medical evidence of 
record cited above and concedes that the veteran was treated 
for enteritis in 1969, during service, but this in-service 
disorder was not noted at separation.  

While the veteran has had recent treatment for ischemic 
colitis, this condition was not first found until 2001, more 
than three decades following separation from service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of 
a prolonged period without medical complaint after service 
can be considered along with other factors in the analysis of 
a service connection claim).  

Indeed, the only competent medical evidence of record 
addressing the etiology of this disorder, the January 2004 VA 
examination report, includes an opinion contradicting the 
veteran's assertions as to an in-service cause.  

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claim.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
January 2003 Notice of Disagreement, Again, however, the 
veteran has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. at 
494-95.  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for enteritis, claimed 
as stomach problems, and this claim must be denied.  Again, 
38 U.S.C.A. § 5107(b) is not applicable in this case because 
the preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. at 55.  



ORDER

Service connection for a claimed flesh-eating virus of the 
left arm is denied.  

New and material evidence has been submitted to reopen the 
claim of service connection for enteritis, claimed as stomach 
problems.  

Service connection for the enteritis, claimed as stomach 
problems is denied.  

As new and material evidence has been submitted to reopen the 
claim of service connection for prostatitis, the appeal to 
this extent allowed, subject to further action as discussed 
hereinbelow.  



REMAND

The veteran's service medical records reflect that he was 
treated for chronic prostatitis in May 1969, although no 
prostate disorders were noted in the report of his May 1970 
VA examination.  

Subsequent to service, the veteran was hospitalized for a 
prostatic abscess in June 1983, but has not been afforded a 
comprehensive VA examination addressing the existence of a 
current disorder and the possibility of a causal link between 
such disorder and service.  

Also, the Board observes that the veteran was noted to have 
mild bronchitis in February 1968, during service.  Subsequent 
to service, he has been treated for multiple respiratory 
complaints, including coarse breath sounds in July 1998 and 
shortness of breath in December 1998.  

The X-ray studies from December 1998 revealed mild stranding 
at both lung bases with slight patchiness at the left base, 
most likely representing hypoventilatory changes.  To date, 
however, the veteran has not been examiner to ascertain the 
nature and etiology of any current lung disorders, including 
claimed bronchitis. 

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The veteran should be afforded a VA 
general medical examination, with an 
appropriate examiner, to determine the 
nature and likely etiology of his claimed 
prostatitis and bronchitis.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis for each prostate and lung 
disorder shown upon examination.  

The examiner is also requested to offer 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that the veteran has 
current prostate or lung disability due 
to any event or incident of his period of 
active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

2.  After completion of the above 
development, the veteran's claims of 
service connection for prostatitis and 
bronchitis must be readjudicated.  If the 
determination of either claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


